DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 11/25/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 11/25/2020 are acknowledged and acceptable.

Claim Objections
Claim 19 is objected to because of the following informalities:  In line 4 of claim 19, “shaped engage” should be “shaped to engage”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16 of U.S. Patent No. 10/883,786. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the patentable subject matter of the conflicting claims is present in the instant Application claims and the only variation is in the arrangement of some of the subject matter. 

Claims 2, 5, 6, 8, 9, 11, 14, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10/883,786.  The conflicting patent claims teach a jacket and core material, but do not teach the claimed material specifically.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the core of various materials including of those claimed and further to fabricate the jacket of various materials including those claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10/883,786 in view of Jakobsson et al (henceforth referred to as Jacobsson).

With respect to claims 4 and 13, the conflicting patent claim fails to explicitly describe a Jacket encompassing the core and wherein the bearing surface is formed by the jacket.  However, Jakobsson teaches a soft steel projectile with a thin copper coating constituting a jacket and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the instant invention with a protective jacket of the type described in Jakobsson to protect the core material.

Allowable Subject Matter
Claims 19 and 20 are allowed. All claims would be allowed pending submission of an approved Terminal Disclaimer.

Claims 3, 7, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 19, the closest prior art fails to teach or make obvious, including all the limitations of claim 19 and discharging the standard, unmodified firearm to propel the sub-mass projectile and engage the bearing surface of the projectile with the corresponding surface of the firearm to generate forces in the firearm that approximate operational forces of a standard mass projectile upon discharge of the firearm.  With respect to claim 3, the closest prior art fails to teach or make obvious, including all the limitations of claim 3, that the core has a diameter sufficiently large to generate sufficient forces in the firearm to cycle an automatic loading mechanism of the firearm.  With respect to claim 7, the closest prior art fails to teach or make obvious, including all the limitations of claim 7, resulting in a corresponding deformation of the core such that the core applies forces to the outer surface which increase forces between the projectile and the firearm.  With respect to claim 12, the closest prior art fails to teach or make obvious, including all the limitations of claim 12, and the base claim and that the bearing surface has a diameter sufficiently large to generate sufficient forces in the firearm to cycle an automatic loading mechanism of the firearm.  With respect to claim 16, the closest prior art fails to teach or make obvious, including all the limitations of claim 16, resulting in a corresponding deformation of the core such that the core applies forces to the bearing surface which increase forces between the sub-mass projectile and the firearm.

Summary/Conclusion
Claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 13, 14, 15, 17 and 18 are rejected and claims 3, 7, 12 and 16 are objected to.  Claims 19 and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641